DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/16/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(a) rejection of claim 25 has been withdrawn; (2) the 35 U.S.C. 112(b) rejection of claim 25 has been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 17, 18, 20, and 39 over North and Eximo has been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 22-24 over North, Eximo, and Rogers has been withdrawn; and (5) the 35 U.S.C. 103 rejection of claim 29 over Britten and Eximo has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				17, 18, 20, 22-26, 28-30, 32-40
Withdrawn claims: 				None
Previously cancelled claims: 		1-16, 19, 21, 27, 31
Newly cancelled claims:			17-18, 20, 22-24, 29, 39
Amended claims: 				25, 37
New claims: 					None
Claims currently under consideration:	25-26, 28, 30, 32-38, 40
Currently rejected claims:			25-26, 28, 30, 32-38, 40
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 26, 28, 30, 35-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Britten (Britten et al., “Effect of cream treatment on phospholipids and protein recovery in butter-making process”, 2008, International Journal of Food Science and Technology, vol. 43, pages 651-657; cited by Applicant) in view of Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, <https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html>).
Regarding claim 25, Britten teaches a method of making a butter product, comprising the steps of: providing raw cream having a fat content of 45-50%; washing the cream with a washing liquid (corresponding to UF-permeate, protein-free buffer, water, and protein-free UF permeate) (page 652, column 1, paragraph 2; page 655, column 1, paragraph 1 and column 2, paragraph 2) to provide a solution of the cream and the washing liquid; separating the washing liquid from the solution to provide washed cream (page 652, column 1, paragraph 3) with a reduced nonfat dry matter content (page 652, column 1, paragraph 2); churning the washed cream to provide butter (page 652, column 1, paragraph 4); and adjusting the pH during the churning process (page 654, column 2, paragraph 1).  Britten also teaches the elimination of lactose, minerals, and nonprotein nitrogen from the washed cream (page 656, column 1, paragraph 4), which means that the nonfat dry matter in the washed cream and subsequent butter consists of protein, thereby rendering the claimed “nonfat dry matter consisting of protein” obvious.  Although the method disclosed in Britten comprises using UF-permeate and protein-free UF-permeate as the washing liquid, it also states that its disclosed method was previously described in other references and that the other references used water as the washing liquid for the same purpose of Britten (page 652, column 1, paragraph 2).  Therefore, Britten also teaches washing the raw cream with water which is a washing liquid having a dry matter content of less than 0.2% (w/w) as claimed.  Britten discusses butter in relation to commercially available butter (corresponding to Canada producing more than 80 million kg butter per year) (page 651, column 1, paragraph 1), but does not teach the nonfat dry matter of the butter to be 0.15% to 1.8% by weight or the pH of the butter product to be 4.5-8.5.
However, Eximo teaches that butter has a minimum fat content of 82% (row 1 of Table), a maximum nonfat dry matter (corresponding to nonfat solids) content of 2% (row 3 of Table), which overlaps the claimed range, and a pH of 4.8-5.1 for sour cream butter and 6.2-7.2 for sweet cream butter (rows 4 and 5 of Table), which fall within the claimed pH range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Britten to produce a butter with a maximum nonfat dry matter content of 2% and a pH of 4.8-5.1 or 6.2-7.2 as taught by Eximo.  Since Britten teaches butter produced from churned cream and commercial butter production, but does not disclose a specific nonfat solid content or pH of the produced butter, a skilled practitioner would be motivated to consult an additional reference such as Eximo in order to determine a suitable nonfat dry matter content and a suitable pH for butter, thereby rendering the claim obvious.
Regarding claim 26, Britten teaches the invention as disclosed above in claim 25. Although Britten teaches pH adjustment is performed during churning (page 654, column 2, paragraph 1), the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).
Regarding claim 28, Britten teaches the invention as disclosed above in claim 25, including the washing liquid is water or a membrane filtration fraction obtained from a membrane filtration of a milk-based stream (corresponding to milk UF permeate) (page 652, column 1, paragraph 2).
Regarding claim 30, Britten teaches the invention as disclosed above in claim 25, including the washing liquid is separated by a centrifugal separator (Figure 1 on page 652).
Regarding claim 35, Britten teaches the invention as disclosed above in claim 25, including the butter product has a minimum fat content of 82% (Eximo, row 1 of Table).
Regarding claim 36, Britten teaches the invention as disclosed above in claim 25, including the butter product has a maximum water content of 16% (Eximo, row 2 of Table).
Regarding claim 40, Britten teaches the invention as disclosed above in claim 25, including the method involves producing butter from cream (page 652, column 1, paragraph 3), which means that the protein is casein, beta-lactoglobulin, and alpha-lactalbumin, rendering the claim obvious.  

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Britten (Britten et al., “Effect of cream treatment on phospholipids and protein recovery in butter-making process”, 2008, International Journal of Food Science and Technology, vol. 43, pages 651-657; cited by Applicant) in view of Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, <https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html>) as applied to claim 25 above, and further in view of Rogers (US 2,365,217).
Regarding claim 32, Britten teaches the invention as disclosed above in claim 25, including that the butter product is a lactic butter (Eximo, row 5 of Table).  It does not teach the pH is adjusted by adding an aqueous solution of a food grade acid or a food grade base.
However, Rogers teaches that lactic butter comprises lactic acid formed from microbes (page 1, col. 2, lines 13-17) which lowers the pH.  Rogers also discloses that conventional practice in the manufacture of butter from sour cream includes the step of adjusting the pH by using agents such as sodium hydroxide (page 2, column 1, lines 13-15 and 33-37).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Britten by adjusting the pH as taught by Rogers.  Since the prior art teaches a lactic butter and Rogers teaches that the cream is soured by lactic acid-producing microbes and a conventional step in butter-making includes pH adjustment, it is within the ambit of a skilled practitioner to recognize that the method includes pH adjustment through the addition of a food grade acid and/or base, thereby rendering the claimed addition of a food grade acid or food grade base as obvious.  Although the references do not specify whether the acid or base are in an aqueous solution, there is no patentable difference between using an aqueous solution and a non-aqueous agent.
Regarding claim 33, Britten teaches the invention as disclosed above in claim 32, including the butter product is a lactic butter (Eximo, row 5 of Table), which comprises lactic acid (Rogers, page 1, col. 2, lines 13-17).
Regarding claim 34, Britten teaches the invention as disclosed above in claim 32, including that conventional practice in the manufacture of lactic butter includes the step of adjusting the pH by using agents such as sodium hydroxide (Rogers, page 2, lines 13-15 and 33-37).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 1,416,053; previously cited) in view of Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html; previously cited) as evidenced by ADPI (“Skim Milk Powder (SMP) Standard”, 2016, American Dairy Products Institute (ADPI), https://web.archive.org/web/20161228061108/https://www.adpi.org/Portals/0/Standards/SkimMilkPowder_book.pdf; previously cited).
Regarding claim 37, North teaches a butter product made from butter oil, hot water, and milk powder (page 1, lines 28-31). Since North discloses the inclusion of milk powder, the nonfat dry matter of the butter comes from the milk powder and protein comprises 34-100% (corresponding to “Min. 34%”) of the nonfat dry matter in milk powder as evidenced by ADPI (Table on page 1).  As such, the nonfat dry matter of skim milk powder can be 100% protein and the selection of a milk powder whose nonfat dry matter consists of only protein renders the claimed “nonfat dry matter consisting of protein” obvious.  It does not teach the butter to have a minimum fat content of 80% by weight, a nonfat dry matter content of 0.15-0.2% by weight, and a pH of 4.5-8.5.
However, Eximo teaches that butter has a minimum fat content of 82% (row 1 of Table), a maximum nonfat dry matter (corresponding to nonfat solids) content of 2% (row 3 of Table), which overlaps the claimed range, and a pH of 4.8-5.1 for sour cream butter and 6.2-7.2 for sweet cream butter (rows 4 and 5 of Table), which fall within the claimed pH range.
It would have been obvious for a person of ordinary skill in the art to have modified the butter of North by providing a minimum fat content of 80% by weight; a maximum nonfat dry matter content of 2%; and a pH of 4.8-5.1 or 6.2-7.2 as taught by Eximo.  Since North teaches that butter is made from a butter oil being combined with hot water and milk powder, but does not disclose an amount of butter oil or milk powder to add, a skilled practitioner would be motivated to consult an additional reference such as Eximo in order to determine a suitable amount of butter oil and nonfat dry matter to combine in order to produce a butter product, which would result in the butter preparation having amounts of fat and nonfat dry matter that overlap the claimed concentration, thereby rendering them obvious.  In consulting Eximo, the practitioner would also find that the suitable pH of the butter product is 4.8-5.1 for sour cream butter and 6.2-7.2 for sweet cream butter, rendering the claimed pH obvious.
Regarding claim 38, North teaches the invention as disclosed above in claim 37, including the water content of the butter is a maximum of 16% (Eximo, row 2 of Table), which overlaps the claimed range.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(a) of claim 25: Applicant amended claim 25 to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claim 25: Applicant amended claim 25 to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 17, 18, 20, and 37-39 over North and Eximo as evidenced by ADPI; claims 22-24 over North, Eximo, and Rogers as evidenced by ADPI: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 17, 18, 20, and 39 which moots their rejections.  Applicant argued that Eximo fails to remedy the deficiencies of North as it does not disclose or suggest butter having a minimum fat content of 80% by weight and a nonfat dry matter of 0.15-0.2% by weight, wherein the nonfat dry matter consists of protein as recited by amended claim 37.  Applicant argued that North only cursorily discloses that the oil can be made into butter by churning it with skim milk and that Eximo discloses that nonfat solids of butter are a maximum of 2% for storage conditions.  Applicant stated that it would not be obvious to a person of ordinary skill in the art that adjustment of the nonfat dry matter of the butter to be 0.15-0.2%, wherein the nonfat dry matter consists of protein, provides a butter product which exhibits an appealing color and browning properties during frying (Applicant’s Remarks, page 4, paragraph 5 – page 5, paragraph 4).
However, even if the disclosure of North “cursorily discloses” that the oil can be made into butter by churning it with skim milk, it effectively teaches that the nonfat dry matter in its disclosed butter can consist of protein.  Since nonfat dry matter of skim milk powder can be 100% protein (as evidenced by ADPI), the selection of a milk powder whose nonfat dry matter consists of only protein for the butter product of North renders the claimed “nonfat dry matter consisting of protein” obvious.  In response to Applicant’s assertion that Eximo discloses that nonfat solids of butter are a maximum of 2% for storage conditions, Examiner stated in the previous Office Actions filed 04/08/2022 and 10/01/2021 that “information regarding storage conditions disclosed in Eximo is independent of the information regarding nonfat dry matter content as the first few rows in the left column discuss the chemical composition of the butter while the rows in the right column discuss features such as “Applications”, “Storage Conditions”, “Shelf life”, “Packaging”, “Origins”, and “Other Butterfat products available”, wherein the “Storage Conditions” are “Store in a temperature controlled cold store warehouse at -18°C” and have nothing to do with the nonfat solids content of the butter product.  Therefore, even if North broadly discloses butter, a skilled practitioner would be motivated to consult Eximo in order to determine a suitable chemical composition for butter.”  In response to the assertion that it would not be obvious to adjust the nonfat dry matter of the butter to be 0.15-0.2%, Eximo teaches that butter has a maximum nonfat dry matter (corresponding to nonfat solids) content of 2% (row 3 of Table), which overlaps the claimed range.  The selection of a value within the overlapping range renders the claimed nonfat dry matter concentration obvious.  In response to the assertion that it would not be obvious to adjust the nonfat dry matter of the butter to consist of protein, North discloses the inclusion of milk powder in its butter product (page 1, lines 28-31).  Since the nonfat dry matter of the butter comes from the milk powder and protein comprises 34-100% (corresponding to “Min. 34%”) of the nonfat dry matter in milk powder as evidenced by ADPI (Table on page 1), the nonfat dry matter of skim milk powder can be 100% protein.  The selection of a milk powder whose nonfat dry matter consists of protein renders the claimed “nonfat dry matter consisting of protein” obvious.  Since the combination of North and Eximo has been shown to teach the claimed nonfat dry matter concentration and content as claimed, any properties that result from the composition of the disclosed butter are inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Therefore, the asserted “appealing color and browning properties” are inherent in the butter product of the prior art.
Applicant argued that ADPI fails to remedy the deficiencies of North and/or Eximo as the Table on page 1 of ADPI does not disclose or suggest a butter having the features recited in amended claim 37.  Applicant pointed to paragraph 1 on page 1 of ADPI for support to the assertion that the Office mischaracterized ADPI.  Applicant argued that the Office has engaged in impermissible hindsight and that a skilled artisan would not have combined the references as the Office had done and that the artisan would no reasonable expectation of success.  Applicant canceled claims 22-24 which moots their rejection (Applicant’s Remarks, page 5, paragraph 5 – page 6, paragraph 6).
However, in the rejections above, ADPI is merely relied on as an evidentiary reference to show that the protein content of skim milk powder (such as that described in the North reference) is 34-100 wt.% of the powder.  The passage from ADPI cited by the Applicant does not show that the Office mischaracterized this reference, but merely describes potential adjustment of the skim milk components to reach the composition recited in the table.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since North teaches that butter is made from a butter oil being combined with hot water and milk powder, but does not disclose an amount of butter oil or milk powder to add, a skilled practitioner would be motivated to consult an additional reference such as Eximo in order to determine a suitable amount of butter oil and nonfat dry matter to combine in order to produce a butter product, which would result in the butter preparation having amounts of fat and nonfat dry matter that overlap the claimed concentration, thereby rendering them obvious.  In consulting Eximo, the practitioner would also find that the suitable pH of the butter product is 4.8-5.1 for sour cream butter and 6.2-7.2 for sweet cream butter, rendering the claimed pH obvious.  Since the prior art has been shown to teach the features of claims 37 and 38 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.  The rejections of claims 17, 18, 20, 22-24, and 39 are moot due to their cancelation.

Claim Rejections – 35 U.S.C. §103 of claims 25, 26, 28-30, 35, 36, and 40 over Britten and Eximo; claims 32-34 over Britten, Eximo, and Rogers: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claim 29 which moots its rejection.  Applicant argued that Britten does not disclose or suggest a method of making a butter product as recited by amended claim 25.  Applicant stated that Britten’s disclosure of “protein-reduced butter” does not disclose or suggest the claimed method steps, including washing the raw cream with a washing liquid having a dry matter content of less than 0.2% (w/w) and/or churning the washed cream to provide butter with a nonfat dry matter of 0.15-1.8 wt%, wherein the nonfat dry matter consists of protein as recited by amended claim 25.  Applicant argued that Eximo and Rogers fail to remedy the deficiencies of Britten (Applicant’s Remarks, page 6, paragraph 7 – page 8, paragraph 7).
However, as described in the updated rejection of claim 25 above, Britten teaches the elimination of lactose, minerals, and nonprotein nitrogen from the washed cream (page 656, column 1, paragraph 4), which means that the nonfat dry matter in the washed cream and subsequent butter consists of protein as recited by amended claim 25, thereby rendering the claimed “nonfat dry matter consisting of protein” obvious.  Britten also states that its disclosed method was previously described in other references and that the other references used water as the washing liquid for the same purpose of Britten (page 652, column 1, paragraph 2).  Therefore, Britten also teaches washing the raw cream with water which is a washing liquid having a dry matter content of less than 0.2% (w/w) as claimed.  Eximo teaches a maximum nonfat dry matter content of 2% (row 3 of Table), which overlaps the claimed range.  Therefore, the combination of Britten and Eximo teaches a butter with a nonfat dry matter of 0.15-1.8 wt% as recited by amended claim 25.  Since the prior art has been shown to teach the features of claims 25, 26, 28, 30, 32-36, and 40 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.  The rejection of claim 29 is moot due to its cancelation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791